Citation Nr: 0331014	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  00-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to a higher rating for the service-connected 
post-traumatic stress disorder (PTSD) from April 12, 1999.



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel




REMAND

On September 27, 2002, the Board of Veterans' Appeals (BVA 
or Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
psychological testing and psychiatric examination.  
Send the claim file to the examiners for review.

a.  Examiners must review the claim file including 
transcripts of January 2001 and June 2002 hearings 
and the results of tests administered in October 
and November 2000 by the VA Southern Colorado 
Healthcare System.

b.  Psychological testing should include, at 
minimum, the current version of the Minnesota 
Multiphasic Personality Inventory.  The 
psychologist's report should cite and explain any 
internal inconsistencies in testing as well as any 
inconsistencies with tests administered in October 
and November 2000.

c.  Examiners should specify the events the 
veteran has experienced that meet the DSM-IV 
diagnostic criteria for PTSD, the events he 
recurrently and intrusively reexperiences, and the 
manner in which they are reexperienced.

d.  Examiners should indicate whether the veteran 
demonstrates agitation and arousal when his 
experiences are probed.  In addition, if he 
reports flashbacks, examiners should indicate 
whether they are accompanied by disorientation, as 
opposed to intrusive thoughts or mere 
recollections.

e.  Examiners should reference inpatient treatment 
reports that recorded observations of the 
veteran's PTSD symptomatology by health care 
professionals.

f.  Examiners should explain the nature and extent 
of social and occupational impairment attributable 
to PTSD.  In addition, examiners should determine 
whether there is any other psychiatric disorder, 
to include an underlying personality disorder.  If 
so, the examiner must differentiate the symptoms 
pertaining to each disorder, and the role each 
plays in social and occupational impairment.

g.  Examiners must assign a Global Assessment of 
Functioning score and explain what the score 
means.


2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





